Citation Nr: 0025554	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  96-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to September 
1976.  His awards and decorations include the Combat Action 
Ribbon.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original appeal, the veteran sought an evaluation in 
excess of the 10 percent evaluation that was assigned for his 
service-connected PTSD at the time service connection was 
originally established, effective from December 1994.  
Thereafter, following a temporary 100 percent evaluation for 
a hospitalization over the period of October 1995 to January 
1996, a February 1996 hearing officer's decision increased 
the evaluation to 30 percent for the period of December 1994 
to October 1995, and from February 1996.  The veteran has 
continued the appeal.  Since the veteran indicated 
disagreement with the initial rating for this disorder, the 
Board will consider entitlement to an evaluation in excess of 
30 percent from the effective date of service connection 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

The Board further notes that this matter was previously 
remanded for due process and other considerations, and that 
the action requested by the Board has been sufficiently 
accomplished to the extent possible.  Issues that were noted 
as not ready for appellate review such as entitlement to 
service connection for a bipolar disorder and a more recent 
claim of entitlement to service connection for broken wrists 
as secondary to PTSD have not been sufficiently developed for 
current appellate consideration.  

In addition, the Board notes that the rating criteria for 
this disability were changed effective November 7, 1996, and 
that the Board is therefore precluded from applying the new 
rating criteria prior to the effective date of the new 
criteria.  See VAOPGCPREC 3-2000.  After the effective date 
of the change in rating criteria, manifestations must be 
considered under both the "old" and "new" rating criteria, 
and the rating assigned should be in accordance with 
whichever criteria are more favorable.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).


FINDINGS OF FACT

1.  For the periods of December 23, 1994 to October 9, 1995 
and February 1, 1996 to November 6, 1996, the veteran's 
service-connected PTSD was manifested by symptoms in an 
unexceptional disability picture that more nearly 
approximated severe social and industrial impairment under 
the rating criteria applicable to this disorder during that 
time period; the veteran's PTSD was not manifested by 
contacts except the most intimate so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.  PTSD 
did not preclude the veteran from securing or following a 
substantially gainful occupation.

2.  Since November 7, 1996, the veteran's PTSD has been 
manifested by symptoms in an unexceptional disability picture 
that more nearly approximate severe social and industrial 
impairment under both the "old" and "new" criteria for 
this disorder, but do not more nearly approximate contacts 
except the most intimate so adversely affected as to result 
in virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or demonstrable 
inability to obtain or retain employment, or total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  PTSD does not 
preclude the veteran from securing or following a 
substantially gainful occupation.

3.  A rating higher than 70 percent for PTSD is not warranted 
under either the "old" criteria or the "new" criteria; 
neither criterion is more favorable than the other.


CONCLUSIONS OF LAW

1.  For the periods of December 23, 1994 to October 9, 1995 
and February 1, 1996 to November 6, 1996, the criteria for an 
evaluation of 70 percent, but not higher, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.16(c) (1996), 4.132, Diagnostic Codes 
9400 and 9411 (effective from February 3, 1988 to November 6, 
1996).

2.  Since November 7, 1996, the criteria for an evaluation of 
70 percent, but not higher, for PTSD under either the "old" 
or the "new" criteria for PTSD, have been met; neither 
criteria is more favorable than the other.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.16(c) 
(1996), 4.130, Diagnostic Codes 9400 and 9411 (1999), 4.132, 
Diagnostic Codes 9400 and 9411 (effective from February 3, 
1988 to November 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD 
and assigned a 10 percent evaluation by an August 1995 rating 
decision, effective from December 23, 1994, based on service 
and private medical records and a Department of Veterans 
Affairs (VA) examination report from January 1995.  

VA examination in January 1995 revealed that following the 
veteran's discharge from service in 1976, the veteran 
attended the University of Hawaii for one semester.  He also 
went to Maui Community College for 18 months, where he 
majored in general agriculture, and California State 
Polytechnic College in Pomona, California, where he majored 
in animal science.  The veteran then returned to Maui in 
March of 1980.  After holding various positions through 
approximately the end of the 1980's, the veteran went into 
business for himself as a bicycle repairman and insurance 
agent.  He reportedly was very successful, making 
approximately $250,000 annually by 1991.  Following legal 
difficulties, the veteran was evicted from his office in 
1993, and had not worked since that time.  The veteran 
indicated that he had been married five times since 1963, 
with each marriage lasting approximately three years.  His 
current spouse reportedly complained about the veteran's 
irritability, drinking and attitudes.

The veteran indicated that he first sought psychiatric 
treatment in 1975 because of stress arising out of his 
marriage and service in the military.  The second occasion 
was in 1988, and he recalled going to Dr. A. at the V. Center 
over a period of six months on a weekly basis.  He recalled 
that he was told he had PTSD at that time.  Over the previous 
year, the veteran indicated that his PTSD symptoms had gotten 
worse.  The veteran reported that he was more irritable, 
anxious, and tense, and had more severe startle response, 
sleeping difficulties and nightmares.  He stated that he 
drank approximately a case of beer per day.  The veteran 
described multiple manic episodes dating back to the military 
that were diagnosed as a manic-depressive condition.  Mental 
status examination revealed his mood to be euthymic and an 
appropriate affect.  Thought process was indicated to be 
normal, and judgment and insight were considered adequate.  
The diagnosis included chronic PTSD and bipolar disorder, and 
the veteran was assigned a global assessment of functioning 
(GAF) scale score of 45.  The examiner commented that the 
veteran described all the symptoms of PTSD since being in 
Vietnam, and that despite these symptoms he managed to be 
successful in his own business from 1990 to 1993.  Since 
then, however, the veteran's symptoms were noted to have 
increased.  The examiner further commented that the veteran's 
vocational and marital history was consistent with PTSD, and 
that the veteran had been successful only when he worked for 
himself.

Private psychological evaluation relating to the veteran's 
application for Social Security Administration (SSA) 
disability benefits in early 1995 reflects that a diagnosis 
of a bipolar disorder was not supported by clinical findings 
and that at most, the veteran had a mild form of PTSD.

On an Evaluation Form for Mental Disorders for the period of 
February to November 1995, it was noted that since February 
1995, the veteran had received monthly treatment for PTSD.  
It was further noted that the veteran's PTSD symptoms made it 
difficult to hold a position for any length of time and that 
the veteran had been unemployed since January 1993.  The main 
problem was indicated as an inability to deal with the 
supervisor's authority.  The examiner also noted that the 
veteran believed that he might be able to work for someone 
else if he was not supervised, there were no production 
quotas, and he was not criticized.  The diagnosis was PTSD.

A discharge summary from the H. PTSD Clinic for the period of 
October to November 1995 reflects that the veteran was 
currently unemployed, although the veteran reported previous 
highly successful work as an insurance agent and self-
employed businessman.  The veteran reported intermittent 
treatment at the M. V. Center for the previous two years.  
The veteran currently reported intrusive symptoms, avoidance 
and numbing, and signs of arousal consistent with PTSD.  
Intrusive memories and nightmares had reportedly become more 
frequent with unemployment, and although the possibility of a 
bipolar mood disorder had been suggested in the past, it had 
never been fully substantiated.  Scores on various testing 
suggested symptoms consistent with PTSD, in addition to 
someone hostile and suspicious in nature.  The veteran's 
overall participation in the program was indicated to be 
marked by an overly intellectualized and somewhat grandiose 
narcissistic engagement.  Referral to vocational 
rehabilitation was recommended and the diagnosis included 
PTSD and marijuana use in partial remission.  The veteran was 
assigned a GAF score of 41-50.

At the veteran's personal hearing in January 1996, the 
veteran testified that he began having trouble sleeping when 
he was still in Vietnam (transcript (T.) at p. 3).  He began 
receiving actual treatment for his condition when he returned 
from Vietnam and was still in the military (T. at pp. 3-4).  
The veteran indicated that he had been married four times (T. 
at p. 5).  He also noted that following his discharge from 
service, he had held numerous positions before establishing 
in office for an insurance company in the early 1990's (T. at 
pp. 5-9).  After his relationship with the insurance company 
was terminated, he made an effort to establish his own office 
(T. at p. 9).  After treating at the H. PTSD Clinic, the 
veteran continued to treat with the VA at the rate of about 
two times a week (T. at p. 12).  

The veteran denied having any friends since those he did have 
were involved with his substance abuse, and he wanted to 
avoid the temptation (T. at p. 13).  The veteran also noted 
that he was experiencing difficulties with his spouse (T. at 
p. 13).  The veteran's spouse described in detail various 
difficulties she experienced with the veteran on a daily 
basis (T. at pp. 14-26).  The veteran expressed anger with 
his spouse's testimony, but agreed that his condition had 
gotten worse (T. at pp. 26-31).

A February 1996 hearing officer's decision granted a 
temporary 100 percent evaluation for PTSD arising out of the 
treatment the veteran received at the H. PTSD Clinic in 
October and November 1995, and a 30 percent evaluation for 
the period before and after this hospitalization.

VA outpatient records from April and May 1996 reflect the 
veteran's intentions to again participate in the PTSD program 
at the H. PTSD Clinic.

On an Evaluation Form for Mental Disorders for the period of 
May to June 1996, the veteran's history and symptoms of PTSD 
were as noted on the summary from his previous evaluation at 
this facility.  This admission was noted to be characterized 
by difficulties from the start.  Apparently, the veteran made 
numerous requests for special treatment and had difficulty 
adjusting to the program rules and expectations.  When 
consecutive drug screens were positive for benzodiazepines, 
it was decided that the veteran should be discharged.

VA outpatient records from June to October 1996 reflect 
various situational problems and interruption in the 
veteran's participation in a pre-law program at a local 
college due to the passing of his father and other family 
matters. 

VA examination in March 1997 revealed that the veteran 
reported a history of regularly going to the M. V. Center and 
Maui VA medical center, in addition to the H. PTSD Clinic in 
October 1995 and May 1996.  The only medication that had 
reportedly helped the veteran had been a sleep medication.  
In November 1996, the veteran noted that his insurance 
license had been returned and that he had received a cash 
settlement from a lawsuit that had arisen out of a former 
business arrangement.  Rather than return to school, the 
veteran decided to restart his insurance agency.  The veteran 
again noted experiencing various PTSD symptoms, which 
included difficulty with hypervigilance and anger.  The 
veteran believed that he was not capable of working for 
others, but could make a successful business with proper 
financial support to establish his insurance and bicycle 
repair business.  

Mental status examination revealed that the veteran's mood 
was moderately dysphoric and that his affect was appropriate.  
Although the veteran reported inability to stop intrusive 
thoughts of Vietnam, there was no evidence of psychosis and 
judgment and insight were considered adequate.  The diagnosis 
included chronic PTSD and bipolar disorder.  The examiner 
also assigned a GAF of 45, noting that the highest GAF during 
the previous year was 45.  The examiner further commented 
that since his previous examination, the veteran had been 
diligent in pursuing treatment for his PTSD and was now 
seeking help to regain his former vocational status under the 
VA's vocational rehabilitation program.  The examiner 
commended both the veteran and the vocational program for 
their efforts and strongly believed that every bit of 
financial and vocational help the veteran received at this 
juncture increased the probability of the veteran returning 
to economic self-sufficiency.

VA outpatient records for the period of July 1997 to May 1998 
reflect that in July 1997, the veteran reported still having 
problems, including insomnia and nightmares, and was 
apparently doing some work as an independent vendor.  In 
early 1998, the veteran was experiencing various difficulties 
with his marriage and family. 

In a medical statement, dated in May 1998, the examiner from 
the March 1997 VA examination initially noted that he first 
saw the veteran in January 1995, at which time there was a 
diagnosis of PTSD, bipolar disorder and alcohol abuse.  
Thereafter, when the same examiner saw the veteran in March 
1997, he was not aware of a request that he provide an 
opinion as to whether any bipolar disorder was aggravated by 
his PTSD.  Therefore, the examiner provided this supplement 
to the report from his March 1997 examination.  In this 
regard, the examiner noted that his original diagnosis of 
bipolar disorder was given on the basis of the veteran's 
statement that he was told that he had a manic-depressive 
disorder by a Navy psychiatrist and a reported history of 
prolonged periods of increased energy, productivity, and 
generosity, alternating with depressive episodes.  At the 
time of the interview, there were no symptoms of mania or 
major depression.  Since that time, the examiner indicated 
that he had been meeting with the veteran on a more or less 
regular basis, the last meeting occurring in February 1998.  
Since his initial evaluation of the veteran, the examiner 
indicated that the veteran had not exhibited a manic episode 
or been treated for mania.  The examiner further noted that 
the veteran had had depressive symptoms but that these 
symptoms alone would not have qualified for a major 
depressive episode.  The examiner concluded that the 
veteran's main symptoms were consistent with PTSD and that 
over the time he had known the veteran, his bipolar disorder 
was not a significant factor in his psychiatric condition.

VA vocational rehabilitation folder reflects that in June 
1998, the veteran sought additional benefits related to his 
bicycle assembly and electronics repair business for the 
period of June 1998 to December 1999.

VA outpatient records for the period of June 1998 to December 
1999 reflect that in June 1998, the diagnosis was PTSD and a 
GAF of 40 was assigned.  In October 1998, the veteran 
reported being under some stress and that he had not been 
followed by a PTSD clinic or in receipt of other psychiatric 
care.  The assessment was PTSD.  In April 1999, the veteran 
reported increased symptoms due to stress arising out of 
losses connected with housing and his business, and the 
diagnosis included PTSD by history and adjustment disorder 
due to housing, loss of tools, etc.  The examiner assigned a 
GAF score of 55.  It was indicated that he was experiencing 
flashbacks, especially now that he was doing work at Pearl 
Harbor.  The type or length of work was not specified.  June 
to December 1999 records do not reflect further treatment for 
PTSD.


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996), and also under the "new" criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).  The "old" 
criteria direct that a 30 percent evaluation is warranted if 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and where the initiative, flexibility, efficiency and 
reliability levels are so reduced by reason of psychoneurotic 
symptoms as to result in definite industrial impairment.  
38 C.F.R. Part 4, Codes 9400 and 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability, which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

Under the "old" criteria, a 50 percent evaluation is 
warranted if the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Codes 9400 and 9411.  Hence, the older 
rating criteria set forth three independent bases for 
granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

It should also be noted that 38 C.F.R. § 4.16 (1999) 
previously provided in 38 C.F.R. § 4.16(c) (1996), that when 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this appeal (on November 
7, 1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise. The "new" 
rating criteria permit a 30 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

In examining the evidence pertinent to the periods of 
December 23, 1994 to October 9, 1995 and February 1, 1996 to 
November 6, 1996 solely under the "old" criteria as 
required pursuant to VAOPGCPREC 3-2000, the Board first notes 
that VA examination in January 1995 revealed a diagnosis 
including chronic PTSD and bipolar disorder, and that the 
examiner assigned the veteran a GAF score of 45.  The 
examiner commented that the veteran described all the 
symptoms of PTSD since being in Vietnam, and that despite 
these symptoms he managed to be successful in his own 
business from 1990 to 1993.  Since then, however, the 
veteran's symptoms were noted to have increased.  The 
examiner further commented that the veteran's vocational and 
marital history was consistent with PTSD, and that the 
veteran had been successful only when he worked for himself.

Thereafter, an Evaluation Form for Mental Disorders for the 
period of February to November 1995, reflects that since 
February 1995, the veteran had received monthly treatment for 
PTSD.  It was further noted that the veteran's PTSD symptoms 
made it difficult to hold a position for any length of time 
and that the veteran had been unemployed since January 1993.  
The main problem was indicated as an inability to deal with 
the supervisor's authority.  The examiner also noted that the 
veteran believed that he might be able to work for someone 
else if he was not supervised, there were no production 
quotas, and he was not criticized.  In addition, the Board 
notes that at the veteran's personal hearing in January 1996, 
the veteran denied having any friends since those he did have 
were involved with his substance abuse, and he wanted to 
avoid the temptation (T. at p. 13).  The veteran also noted 
that he was experiencing difficulties with his spouse (T. at 
p. 13).  Moreover, the veteran's spouse described in detail 
various difficulties she experienced with the veteran on a 
daily basis (T. at pp. 14-26).  While the veteran expressed 
anger with his spouse's testimony, he agreed that his 
condition had gotten worse (T. at pp. 26-31).

As was noted above, for a 70 percent evaluation under the 
"old" criteria, the evidence must demonstrate that the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and that 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  For the periods of December 23, 1994 to 
October 9, 1995 and February 1, 1996 to November 6, 1996, the 
medical evidence reflects that the veteran's inability to 
retain employment was related to his PTSD, and the severity 
of the veteran's social and industrial impairment is further 
evidenced by the January 1995 GAF score of 45.  In addition, 
at the time of his personal hearing in January 1996, the 
veteran testified to having essentially no friends in view of 
his desire to maintain his then-current level of sobriety, 
and both the veteran and his spouse testified to a severe 
strain on their marriage as a result of the veteran's anger 
and other PTSD symptoms.  Consequently, while the Board is 
also mindful of the SSA evaluation finding of at best mild 
PTSD in or about April 1995, giving the veteran the benefit 
of the doubt, the Board finds that the veteran's PTSD 
symptoms during these periods were of such severity and 
persistence such that there was both severe social impairment 
and a severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).  Thus, the Board finds 
that an increased evaluation for these periods to 70 percent 
under the "old" criteria is warranted. 

The Board does not find, however, that the symptoms 
manifested during this period are indicative of the type of 
symptoms required for a 100 percent rating under the "old" 
criteria, with the attitudes of all contacts except the most 
intimate so adversely affected as to result in virtual 
isolation in the community; with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or with the veteran 
demonstrably unable to obtain or retain employment.  While 
the record reflects that the veteran apparently was unable to 
maintain prior friendships as a result of the potential 
involvement of drug use, it also reflects that he was able to 
maintain at least some level of satisfactory communication 
with his spouse and children such that he would not be 
considered in virtual isolation in the community.  The record 
also reveals that the veteran was clearly able to obtain and 
retain some form of employment, but that his anger would 
ultimately result in the cessation of that employment, and 
that although he preferred to work for himself, he remained 
willing to consider other employment possibilities under 
certain circumstances.  He was not manifesting symptoms 
approximating a state bordering on gross repudiation of 
reality or profound retreat from mature behavior.  His most 
severe restrictions were clearly in the social area with 
difficulties even with family members, not the industrial 
sphere, where he remained ready to pursue a variety of 
opportunities.  As a consequence, the Board further finds 
that the veteran was not entitled to a 100 percent schedular 
rating under 38 C.F.R. § 4.16(c) (1996), as his disability 
did not preclude him from securing or following a 
substantially gainful occupation.  It should also be 
remembered that the whole rating schedule is founded on the 
principle that ratings will represent average industrial 
impairment, not the specific impairment in one particular 
job.  38 U.S.C.A. § 1155.

With respect to the period after November 7, 1996, the Board 
must evaluate the veteran's disability under both the "old" 
and "new" rating criteria, and apply the rating criteria 
most favorable to the veteran.  See VAOPGCPREC 3-2000.  Here, 
however, the Board finds that the veteran is once again 
entitled to a 70 percent, but not higher, evaluation under 
either criterion.  The Board is unable to distinguish on the 
facts of this case how either the "old" or the "new" 
criteria could be found to be more favorable.  In any event, 
a rating higher than 70 percent is not warranted under either 
the "old" or the "new" criteria.  

More specifically, as was noted above, in November 1996, the 
veteran noted that his insurance license had been returned 
and that he had received a settlement from a lawsuit that had 
arisen out of a former business arrangement.  Rather than 
return to school, the veteran decided to restart his 
insurance agency.  The veteran again noted experiencing 
various PTSD symptoms, which included difficulty with 
hypervigilance and anger.  Although the veteran believed that 
he was not capable of working for others, he did believe that 
he could make a successful business with proper financial 
support to establish his insurance and bicycle repair 
business.  In March 1997, a VA examiner commented that since 
his previous examination in January 1995, the veteran had 
been diligent in pursuing treatment for his PTSD and was now 
seeking help to regain his former vocational status under the 
VA's vocational rehabilitation program.  The examiner 
commended both the veteran and the vocational program for 
their efforts and strongly believed that every bit of 
financial and vocational help the veteran received at this 
juncture increased the probability of the veteran returning 
to economic self-sufficiency.  Obviously, the examiner 
believed the veteran was capable of returning to gainful 
employment.  While the March 1997 VA examiner again assigned 
a GAF of 45 based on a diagnosis that included both PTSD and 
bipolar disorder, a subsequent May 1998 statement from the 
same examiner reflects that he did not believe that the 
veteran suffered from a bipolar disorder and that his main 
psychiatric problems were connected with his PTSD.

Thereafter, VA outpatient records for the period of June 1998 
to December 1999 reflect that in June 1998, the diagnosis was 
PTSD and a GAF of 40 was assigned.  Although a GAF of 55 was 
assigned in April 1999, it was indicated that the veteran 
continued to experience various symptoms of PTSD.  

Since November 1996, the Board finds that while it is in 
agreement that the veteran's symptoms of PTSD continued to be 
severe as evidenced by the continuation of low GAF scores in 
March 1997 and June 1998, the veteran continued to undergo 
further efforts to make his business successful, as evidenced 
by his request for additional VA support in June 1998.  With 
the assignment of a GAF of 45 in March 1997 attributable 
primarily to the veteran's PTSD, the Board finds that the 
veteran's symptoms were essentially unchanged from January 
1995, and with the assignment of a GAF of 40 in April 1998, 
the veteran's symptoms were either the same or slightly 
worse.

Accordingly, while the Board recognizes that the veteran had 
a GAF of 55 in April 1999, and continued to make an effort to 
make his business plan work with the assistance of the VA, 
the Board concludes that the exhibited symptomatology and the 
level of social and industrial impairment of the veteran's 
PTSD since November 1997 are essentially unchanged from that 
found at the time of the January 1995 VA examination, and 
that the PTSD symptoms therefore also warrant a 70 percent 
evaluation for severe social and industrial impairment under 
the "old" criteria found in 38 C.F.R. § 4.132, Diagnostic 
Code 9411, and the type of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships 
consistent with a 70 percent evaluation under the "new" 
criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

Since November 7, 1996, however, the Board once again does 
not find that the veteran's PTSD disorder meets the type of 
total occupational and/or social impairment warranted for a 
100 percent rating, under either the "old" or "new" 
criteria, or under 38 C.F.R. § 4.16(c) (1996).  While the 
veteran does consistently demonstrate multiple PTSD symptoms 
with severe impairment both socially and industrially, which 
are all significant for appellate consideration, the Board 
finds that these symptoms alone do not justify a 100 percent 
rating for this period in the context of his overall level of 
industrial and social impairment.  The record shows medical 
opinion that he is capable of working and actual evidence 
from April 1999 that he has performed gainful employment.

As for the period before and after November 6, 1996, the 
Board also agrees with the RO's determination that there is 
no basis for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321.  As to the disability picture presented, the Board 
cannot conclude that the disability picture as to the 
veteran's PTSD is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b).  In summary, 
the Board finds that the record does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extrascdedular rating.

The Board notes that the above determination is based not 
only on the current level of the veteran's PTSD, but on the 
level of disability at the time of the veteran's disagreement 
with the initial evaluation assigned to this disability.  See 
Fenderson v. West, supra.  Should the severity of the 
disability increase in the future, the veteran may apply for 
an increased rating.



ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
the monetary laws and regulations governing the payment of 
such benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

